ORDER

PER CURIAM.
Appellant appeals from the judgment of the trial court modifying child support to be paid to appellant, denying an increase in maintenance, and awarding her $300 for attorney’s fees. We find no error of law, the award of the court was supported by the evidence and was within the discretion of the trial court. No precedential value would be served by an opinion. The parties have been furnished with a memorandum setting forth the reasons for our affirmance. Judgment affirmed. Rule 84.16(b).